Citation Nr: 0731925	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  95-30 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a skin disorder 
(diagnosed as seborrheic keratosis, benign intradermal nevi, 
lentigo and acrochordons) claimed to be due to exposure to 
ionizing radiation.

2.  Entitlement to service connection for disabilities 
claimed as chronic radiation sickness, digestive system 
problems including of the liver and gallbladder, nausea, 
diarrhea and loose bowels, loss of teeth or dental bone, 
cataracts and chronic fatigue syndrome, all claimed as due to 
exposure to ionizing radiation.

3.  Entitlement to service connection for post-operative 
cardiovascular disease, claimed to be the result of ionizing 
radiation exposure.

4.  Entitlement to service connection for a central nervous 
system disorder, claimed to be the result of ionizing 
radiation exposure.

5.  Entitlement to service connection for nicotine 
dependence.

6.  Entitlement to service connection for coronary artery 
disease, claimed as due to nicotine dependence acquired in 
service.

7.  Entitlement to service connection for headaches, claimed 
as due to nicotine dependence acquired in service.

8.  Entitlement to service connection for ethmoid sinusitis, 
claimed as due to nicotine dependence acquired in service.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
December 1952 to November 1956.  These matters were 
originally before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Portland, Oregon 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 2002, the Board, in pertinent part, denied service 
connection for a skin disorder (diagnosed as seborrheic 
keratosis, benign intradermal nevi, lentigo and 
acrochordons); a disorder claimed as chronic radiation 
sickness, digestive system problems including of the liver, 
gallbladder, nausea, diarrhea and loose bowels; loss of teeth 
or dental bone; cataracts; chronic fatigue syndrome; 
cardiovascular disease; and a central nervous system 
disorder, all claimed to be due to ionizing radiation 
exposure, and deferred discussion of the claims pertaining to 
nicotine dependence pending additional development.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In April 2003, the 
Court, in pertinent part, vacated the March 2002 Board 
decision and remanded for additional development the issues 
of service connection for multiple disorders claimed to be 
due to ionizing radiation exposure.  In August 2005, the 
Board issued a decision which, in pertinent part, denied the 
issues of service connection for multiple disorders claimed 
to be due to ionizing radiation exposure and remanded the 
issues of service connection pertaining to nicotine 
dependence.  In an April 2007 memorandum decision, the Court 
vacated that part of the Board's decision that denied service 
connection for multiple disorders claimed to be due to 
ionizing radiation exposure and remanded those issues for 
readjudication.

In a November 2006 Reply Brief, the veteran withdrew an 
appeal seeking a compensable rating for post-operative right 
inguinal neuralgia.

The RO was advised in the August 2005 Board decision that the 
veteran has raised the issues of entitlement to service 
connection for Bowen's disease and for aid and attendance 
benefits.  The record does not reflect a RO response to these 
claims.  Therefore, these matters are once again referred to 
the RO for appropriate action. 

The issues of entitlement to service connection for a skin 
disorder (diagnosed as seborrheic keratosis, benign 
intradermal nevi, lentigo and acrochordons) claimed to be due 
to exposure to ionizing radiation, for nicotine dependence, 
and for coronary artery disease, headaches, and ethmoid 
sinusitis, (claimed as due to nicotine dependence acquired in 
service) are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  A disorder claimed as chronic radiation sickness, 
digestive system problems including of the liver, 
gallbladder, nausea, diarrhea and loose bowels; loss of teeth 
or dental bone; cataracts; chronic fatigue syndrome; 
cardiovascular disease; and a central nervous system disorder 
were not manifested in service; and cardiovascular disease 
and an organic disease of the nervous system were not 
manifested in the first post-service year.

2.  The veteran is not shown to have been exposed to ionizing 
radiation in service.

3.  A disorder characterized as chronic radiation sickness; 
digestive system problems, including of the liver, 
gallbladder, nausea, diarrhea and loose bowels; loss of teeth 
or dental bone, cataracts; chronic fatigue syndrome, 
cardiovascular disease; and a central nervous system disorder 
are not listed as radiogenic diseases under 38 C.F.R. § 
3.311(b).

4.  There is no competent evidence linking any chronic 
radiation sickness; digestive system problems, including of 
the liver, gallbladder, nausea, diarrhea and loose bowels; 
loss of teeth or dental bone; cataracts; chronic fatigue 
syndrome; cardiovascular disease; or central nervous system 
disorder the veteran may have to service or to radiation 
exposure therein.


CONCLUSION OF LAW

Service connection is not warranted for a disorder 
characterized as chronic radiation sickness; digestive system 
problems, including of the liver and gallbladder, nausea, 
diarrhea and loose bowels; loss of teeth or dental bone; 
cataracts; chronic fatigue syndrome; cardiovascular disease; 
and a central nervous system disorder.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
claims for service connection decided herein and the 
requirements therein appear to have been met.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi,16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  With regard to the issues 
decided herein, the initial adjudication preceded enactment 
of the VCAA.  The veteran was provided content-complying 
notice by letters in March 2003, April 2004 and July 2004.  
The March 2003 letter specifically informed the veteran to 
submit any pertinent evidence in his possession.  The veteran 
has had ample opportunity to respond.  The claims were 
readjudicated in August 2004 after substantially full notice 
was given.  While the veteran was not specifically advised of 
the criteria for rating the disabilities at issue, or those 
governing effective dates of awards, he is not prejudiced by 
lack of such notice (see Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490-91 (2006)), as rating and effective date 
criteria have no significance unless the claim is allowed, 
and the decision below does not do so.

Regarding the duty to assist, the RO sought and obtained the 
limited service medical and personnel records available, as 
well as records of post-service medical treatment the veteran 
received.  On multiple occasions, the RO attempted to 
document the veteran's reported radiation exposure, but was 
informed three times that such exposure could not be 
documented.  Additionally, records from another serviceman 
who reportedly worked with the veteran have been obtained and 
added to the record.  The veteran asserts that a dose 
estimate has not been done in his case.  In the absence of a 
showing that he engaged in a radiation risk activity, or that 
he has a radiogenic disease, a dose estimate would be 
pointless, and is not needed.  (See 38 C.F.R. §§ 3.309, 
3.311).  In July and August 2000 statements, the veteran 
reported that he had submitted all available evidence and 
proof of his claims.  In December 2000, he reported that no 
VA records were outstanding.  Additional evidence was 
received at the Board in February and November 2002, June 
2003, October 2003, and May 2004.  In October 2003, the 
veteran noted that he had nothing further to submit.  The 
veteran has not identified any pertinent evidence 
outstanding.  

In an April 2007 memorandum decision, the Court found that 
the Board failed to adequately discuss whether the duty to 
assist under the VCAA required VA to provide him with a 
medical examination in order to determine whether his claimed 
disabilities are related to service on a direct basis.  In 
this regard, the Board concludes that no additional 
development for medical opinion or examination is indicated 
as to the matters addressed on the merits below.  The 
evidence of record does not include any medical opinion that 
such current claimed disabilities are, or mat be, related to 
the veteran's service.  In Paralyzed Veterans of America, et. 
al., v. Secretary of Veterans Affairs, the United States 
Court of Appeals for the Federal Circuit noted that 38 C.F.R. 
§ 3.159(c)(4)(i) requires that a claimant establish that he 
or she has suffered an event, injury, or disease in service 
in order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  Here, the evidence 
currently of record is sufficient to decide the claims.  The 
medical evidence initially shows the presence of the claimed 
disabilities many years after the veteran's discharge from 
service and there is no medical evidence suggesting that they 
are related to service.  In addition, as discussed below, 
none of these disabilities that the veteran's attributes to 
radiation exposure is considered a radiogenic disease.  
Therefore, in the Board's opinion, there is no reasonable 
possibility that a VA examination would provide evidence to 
substantiate any of the veteran's claims.  A medical opinion 
is not necessary to decide these claims, as such opinion 
could not establish disease or injury in service.  See also 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (the Board is 
not required to accept a medical opinion that is based on the 
appellant's recitation of medical history).

VA's notice and assistance obligations are met as to the 
issues being addressed on the merits.  The veteran is not 
prejudiced by the Board's proceeding with appellate review.

Factual Background

The only service medical record associated with the claims 
files is the report of the veteran's September 1956 service 
separation examination.  Dilated bilateral inguinal rings 
were the only pertinent abnormalities noted.  The veteran's 
DD Form 214 and his service personnel records show that he 
served as a jet engine mechanic.

Private medical records reveal treatment for a number of 
problems from 1977 to 1979.  Test reports included a normal 
bone scan in February 1978, a negative upper gastrointestinal 
study in January 1979 and a negative barium enema February 
1979.

In August 1979 the veteran was hospitalized for the onset of 
anterior chest pain.  The impression was chest pain, etiology 
to be determined, rule out hyperventilation syndrome, rule 
out myocardial infarction, rule out acute pericarditis.

In February 1982, the veteran was hospitalized to treat 
alcoholism.  On admission he reported that in the military he 
was exposed to radiation.  No pertinent abnormalities were 
noted on physical examination.

Gastroesophageal reflux disease was noted in December 1992.

In November 1993, the veteran sought private treatment 
following a motor vehicle accident.  He reported that he hurt 
all over.  The health care provider informed the veteran that 
it was not uncommon to have a lot of muscle aching after an 
accident like the veteran was involved in.  He could find no 
evidence of a serious injury.
In January 1994, the veteran submitted a Radiation Exposure 
Questionnaire.  On an attached statement he indicated that he 
was exposed to radiation while dismantling jet engines that 
had been flown through atomic mushroom clouds.  He stated 
that a fellow serviceman who performed the same duties, 
C.E.W., died of leukemia in 1959. 

In a March 1994 statement, the veteran's spouse related that 
the veteran experienced lower abdominal pain. 

On VA general medical and skin examination in April 1994, the 
veteran reported that he had unusually heavy exposure to 
radiation while working on engines of planes which had flown 
through atomic clouds.  Findings with regard to all systems 
were essentially normal. 

In an April 1994 memorandum responding to a request for 
information from the USAF Master Radiation Exposure Registry 
for dosimetry data, a Master Sergent from the USAF, NCOIC 
Radiation Dosimetry Branch, indicated that no external or 
internal radiation (bioassay) exposure data was in the 
registry regarding the veteran.

In August 1994, the National Personnel Records Center 
reported that it was unable to reconstruct the veteran's 
dental records and that there were no medical records on 
file.  The records may have been destroyed in a fire at the 
facility.

In January 1995, the veteran submitted a statement asserting 
that he had served with C.E.W. dismantling aircraft engines, 
and that C.E.W. died of leukemia incurred as a result of 
radiation exposure from those aircraft engines.  He included 
a copy of C.E.W.'s death certificate, which noted C.E.W. had 
died in 1959 of chronic myelogenous leukemia.

In August 1995, VA contacted the Defense Nuclear Agency (DNA) 
in an attempt to obtain dosimetry data concerning the 
veteran's possible exposure to radiation.

In August 1995, non-specific proctitis was diagnosed.

Findings on VA general medical examination in October 1995 
were essentially normal.

On VA neurological examination in October 1995, the examiner 
noted a history of bilateral inguinal hernias in 1955 with 
subsequent groin pain radiating to the scrotum, especially on 
the right side.  Surgery in April 1993 reportedly decreased 
the pain.  The examiner noted a history of complaints of 
numbness and tingling in the lateral aspect of the right 
foot, a feeling of weakness in his arms and legs in the 
1960's, and the onset of intermittent numbness and tingling 
on the ulnar aspect of both hands, with the last occurrence 
six months prior to the examination.  The veteran reported a 
1975 motor vehicle accident that resulted in lower back pain 
and pain down the extremities.  In 1978, he had surgery for a 
L4-5 herniated disc, and subsequently experienced numbness 
and tingling from the waist down.  He was involved in another 
motor vehicle accident in 1993, after which he had constant 
bifrontal and bilaterally-occipital headaches and 
unsteadiness in walking.  Neurological examination was 
normal, with the exception of hypesthesia to pinprick 
sensation in the distribution of the right ilioinguinal nerve 
distal to the scar for his previous inguinal hernia repair 
and a positive Tinel's sign of the ulnar nerve bilaterally.  
There was no pinprick sensation deficit on the left.  The 
impression included bilateral ilioinguinal nerve entrapment.

In a letter dated in October 1995, the DNA noted the 
veteran's claim that he worked on jet engines that had flown 
through atomic clouds.  DNA observed that only one 
atmospheric nuclear test series, Operation Teapot, was 
conducted during the veteran's period of active duty.  The 
DNA could find no evidence that the veteran participated in 
activities associated with Operation Teapot.  The DNA 
reported that all test aircraft that flew through atomic 
clouds were surveyed by monitors as soon as possible after 
landing.  Aircraft which had radiation intensities greater 
than 0.0007 Rems per hour were segregated and the radiation 
was routinely allowed to decay at least 24 hours before 
decontamination took place.  DNA noted that radiation safety 
procedures in effect during Operation Teapot made it unlikely 
that the veteran would have come into contact with 
contaminated aircraft engines.  DNA summarized by reporting 
that Air Force records did not document the veteran's 
participation in Operation Teapot and that after a careful 
search of available dosimetry data, no record of radiation 
exposure could be found for him.

A January 1996 clinical record indicates the veteran had had 
headaches since October 1995.  A past history of chronic 
myofascial pain syndrome was noted.  A prior gastrointestinal 
work up was conducted in 1995 due to loose stools but the 
problem seemed to resolve by limiting milk products.

A February 1996 clinical record includes a notation that the 
veteran's abdominal complaints sounded consistent with 
irritable bowel syndrome.  The assessments included: 
conduction system disease, cannot exclude underlying coronary 
disease; irritable bowel syndrome with lactose intolerance; 
status post bilateral herniorrhaphy, stable; and prior heavy 
radiation exposure.  Under the recommendations section, it 
was noted that the veteran was "probably out a little far 
from his exposure for radiation induced problems" but this 
was discussed with the veteran anyway, particularly with 
reference to bone marrow and thyroid effects.

The veteran completed a second Radiation Exposure 
Questionnaire in February 1996.  He alleged he was exposed to 
radiation working on T33 jet engines which had been flown 
through atomic mushroom clouds.  He listed problems related 
to radiation exposure including: chronic radiation sickness; 
chronic digestive problems; problems with organs including 
the liver and gall bladder; nausea; diarrhea; loss of teeth; 
headaches; tinnitus; cataracts; and chronic fatigue syndrome.

A March 1996 private clinical record includes an impression 
of fibromyalgia.  It was noted that the evaluation had ruled 
out any obvious neurological difficulties.

In October 1996 a Health Physicist involved in the Dosimetry 
Research Project with the United States Department of Energy 
reported that there were no records of radiation exposure 
history for the veteran for the years 1949 to 1996.

In a February 1997 letter, D. W. M., DMD, noted that the 
veteran received routine dental care beginning in September 
1996.  He had severe wear of all his teeth, many large 
fillings which were broken, other teeth which required 
extraction, and one tooth which required a root canal.  There 
were signs of generalized moderate bone recession with areas 
in the maxillary posterior that showed severe bone loss.

In a February 1997 clinical record, it was noted that the 
veteran had persisting abdominal complaints.  The assessment 
was irritable bowel syndrome with history of lactose 
intolerance and negative prior work up.  In March 1997, it 
was noted that he did not exhibit any evidence of late 
radiation effects.  Asymptomatic bundle branch block was 
noted.  Extensive gastrointestinal work up seemed to indicate 
irritable bowel syndrome with possible associated lactose 
intolerance.  

The veteran was hospitalized at a private facility in August 
1997.  It was noted that he had a long history of smoking and 
a long history of somewhat atypical chest pain, and presented 
with an increase in the chest pain syndrome.  A left heart 
catheterization with selective coronary cineangiography and 
left ventriculography was performed.  The post-operative 
diagnosis was severe triple vessel coronary artery disease 
with preservation of left ventricular function.  The veteran 
was transferred to another private facility where he 
underwent quintuple bypass surgery.

In March 1998, it was noted that the veteran had degenerative 
disk disease and fibromyalgia.  In September 1998, he 
complained of left testicle discomfort with occasional 
radiation to the knee. There was no obvious hernia formation. 
The assessment was suspected degenerative disk disease with 
secondary nerve root irritation.

At an October 1998 RO hearing, the veteran testified that he 
was exposed to radiation in service dismantling jet engines 
which had been flown through atomic mushroom clouds.  He 
recalled that an officer would check the engines with a 
Geiger counter.  He was not issued protective clothing or a 
radiation badge.  He alleged that a fellow serviceman he 
worked with, C.W., died as a result of leukemia caused by 
radiation exposure.  No doctor had informed him that he had a 
disease due to radiation exposure.  

In an August 1999 letter, M. T. F., M.D., noted that the 
veteran had ophthalmologic diagnoses of asteroid hyalosis, 
cataracts of the nuclear sclerotic and cortical variety, and 
refractive error.  The cataracts had been present since March 
1991.

A February 2000 abdomen ultrasound was interpreted as 
revealing minimal sludge in the gallbladder and no other 
focal abnormalities.  A chest X-ray revealed mild 
cardiomegaly and chronic obstructive pulmonary disease 
changes.  A separate clinical record dated in the same month 
included an assessment of persisting abdominal complaints, 
with a possibility of a calculous cholecystitis.

In March 2000, G. R. W., M.D., reported that he had no 
knowledge of any documented cases of coronary artery disease 
secondary to accidental exposure to irradiation.  He was 
unable to pinpoint the exact etiology of the veteran's 
coronary artery disease, but opined that, in all likelihood, 
it was multifactorial.  He concluded with the statement that 
"The percentage that radiation exposure might have played 
would be very difficult to quantitate".

A private bone scan in November 2000 resulted in impressions 
of normal bone mineral density of the lumbar spine and 
moderate to advanced osteopenia of the right femoral neck.  
Prior radiation exposure, osteopenia, positive family history 
and 3 3/4 inch height loss were listed under the heading of 
risk factors.  It was noted that the veteran had a tendency 
towards malabsorption with chronic diarrhea although "this is 
more irritable bowel syndrome."  It was reported that smoking 
was a significant metabolic factor.

April 2001 private medical records show that the veteran was 
seen for a Cardiolite stress test related to his progressive 
angina and hypertension.  A May 2001 letter from R.P.B., 
M.D., indicated that the veteran was totally disabled due to 
his history of coronary artery disease with possible unstable 
angina, chronic low back pain, rheumatoid arthritis, and 
chronic myofascial syndrome of the head and neck.  The 
veteran was treated at a private heart clinic in May 2001, 
April 2002, and June 2003.  

The veteran has submitted various treatises discussing 
nuclear testing and radiation injuries.  None of the 
treatises is specific as to the veteran or his medical 
history.

The veteran's claims file contains copies of records from the 
VA claims file for C.E.W., a fellow serviceman who reportedly 
worked with the veteran on radioactive aircraft engines.  A 
death certificate indicated C.E.W. died in August 1959 as a 
result of chronic myelogenous leukemia.  His DD Form 214 
showed that C.E.W. had served through December 1955.  VA 
medical records indicate that leukemia was diagnosed in June 
1956, within one year after service.  Among the records 
related to C.E.W. is a July 1957 letter from the Department 
of the Air Force to VA.  The letter referenced a report from 
the Field Commander as indicating that during the period from 
December 17, 1954 to December 13, 1955, C.E.W. "may have 
worked on several radio active engines brought to the shop 
for tear down.  However, the report further states that it is 
believed subject engines had cooled down to safe conditions 
prior to delivery to the shop."

Legal Criteria and Analysis

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
such current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where a veteran served continuously for 90 days or more, and 
cardiovascular disease or an organic disease of the nervous 
system becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection for disability claimed as due to exposure 
to ionizing radiation during service can be established by 
three different methods.  See Davis v. Brown, 10 Vet. App. 
209 (1997).  First, there are certain types of cancer that 
are presumptively service connected specific to radiation- 
exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  Second, "radiogenic disease" may be service 
connected provided certain conditions are met.  38 C.F.R. § 
3.311.  Third, direct service connection can be established 
under 38 C.F.R. § 3.303(d) by showing that the disease was 
incurred during or aggravated by service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as one who while serving on active duty or on 
active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device or 
performance of official military duties in connection with 
ships, aircraft, or other equipment used in direct support of 
the nuclear test.  38 C.F.R. § 3.309(b)(i), (ii).  Moreover, 
38 C.F.R. § 3.311 provides instruction on the development of 
claims based on exposure to ionizing radiation.  Section 
3.311(a) calls for the development of a dose assessment where 
it is established that a radiogenic disease first became 
manifest after service, where it was not manifest to a 
compensable degree within any applicable presumptive period 
specified in either § 3.307 or § 3.309, and where it is 
contended that the disease is a result of ionizing radiation 
in service.

"Radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and specifically includes the 
following: thyroid cancer, breast cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv ).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107.

Addressing first presumptive service connection under 38 
C.F.R. § 3.309(d), it is noteworthy that certifying agencies 
have been unable to certify that the appellant is a radiation 
exposed veteran.  Multiple requests for certification have 
produced responses that there is no evidence to indicate that 
the veteran had any exposure to radiation in service.  These 
include the April 1994 memorandum from USAF Master Radiation 
Exposure Registry for dosimetry data, the October 1995 letter 
from the DNA, and the October 1996 document from a Physicist 
involved in the Dosimetry Research Project with the US 
Department of Energy.  Furthermore, 38 C.F.R. § 3.309(d) 
limits presumptive service connection to the diseases listed 
in paragraph (d)(2).  Chronic radiation sickness, digestive 
system problems including of the liver or gallbladder, 
nausea, diarrhea and loose bowels, loss of teeth or dental 
bone, cataracts, chronic fatigue syndrome, cardiovascular 
disease and an organic disease of the nervous system are not 
diseases listed in paragraph (d)(2).  Consequently, these 
conditions do not warrant presumptive service connection 
under 38 C.F.R. § 3.309.

With respect to the alternative method for establishing 
service connection (based on radiation exposure during active 
service and post-service development of a radiogenic 
disease), chronic radiation sickness, digestive system 
problems including of the liver or gallbladder, nausea, 
diarrhea and loose bowels, loss of teeth or dental bone, 
cataracts of the nuclear sclerotic and cortical variety, 
chronic fatigue syndrome, cardiovascular and organic disease 
of the nervous system are not radiogenic diseases under 38 
C.F.R. § 3.311(b)(2).  The veteran claims he has cataracts as 
a result of exposure to ionizing radiation and that cataracts 
are a "radiogenic disease" under 38 C.F.R. § 3.311(b)(2).  
However, the veteran's cataracts are of the nuclear sclerotic 
and cortical variety, and not posterior subcapsular 
cataracts.  The list of "radiogenic diseases" in 38 C.F.R. § 
3.311(b)(2) does not include any disability at issue in this 
appeal.  Consequently, service connection under 38 C.F.R. § 
3.311, likewise, is not warranted.

The veteran may also establish service connection for the 
claimed conditions on a direct basis with medical evidence 
that any of the conditions is etiologically related to 
radiation exposure in service, or to some other aspect of 
service.  See Combee, supra; 38 C.F.R. § 3.303(d).  None of 
the claimed disabilities was manifested in service and 
cardiovascular disease and an organic disease of the nervous 
system were not manifested in the first post-service year.  
It is not claimed otherwise.  Consequently, direct service 
connection for these disorders, i.e., on the basis they were 
became manifest in service and persisted, or on a presumptive 
basis (for cardiovascular disease and organic disease of the 
nervous system as chronic diseases) is not warranted.  
Furthermore, there is no competent (medical) evidence that 
relates any of the disabilities at issue to radiation 
exposure in service.

The only link between the veteran's conditions and his 
service is by his statements.  As a layperson, he lacks the 
medical training and expertise to offer a competent opinion 
in the matter of medical etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992).

Section 3.311(a) provides that a dose assessment will be made 
where the veteran develops a radiogenic disease within the 
regulatory period, and there is a contention that the disease 
is the result of exposure to ionizing radiation during 
service.  Such a dose estimate was not obtained in this case.  
As noted above, the veteran does not have any radiogenic 
diseases listed under 38 C.F.R. § 3.311(b)(2).  Prior to 
meeting the initial threshold requirement of a showing of 
radiogenic disease VA is not under a duty to refer the claim 
to the Under Secretary for Benefits.  Wandel v. West, 11 Vet. 
App. 200, 205 (1998).

Regulation provides for development of claims based upon 
disease other than those listed in the regulation provided 
that the claimant has cited or submitted scientific or 
medical evidence that the claimed disorder is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).  Here, there is no 
competent evidence that a disorder characterized as chronic 
radiation sickness, digestive system problems including of 
the liver or gallbladder, nausea, diarrhea and loose bowels, 
loss of teeth or dental bone, cataracts, chronic fatigue 
syndrome, cardiovascular disease, or an organic disease of 
the nervous system were caused by exposure to ionizing 
radiation on active duty.

The veteran submitted numerous articles generally addressing 
possible connections between various conditions and radiation 
exposure.  These include an article on treatment for prostate 
cancer which included the notation that "definitive external-
beam radiation therapy can result in . . . proctitis", and an 
article on radiation induced changes in the bone, indicating 
that radiation therapy may result in bone growth 
disturbances.  However, the veteran did not have (and does 
not allege) radiation therapy in service.

The veteran argues that he is a radiation exposed veteran 
based on the fact that a fellow serviceman, C.E.W., was found 
by VA to be one, and the veteran served side by side with the 
man.  It appears C.E.W. established service connection for 
leukemia based on presumptions for chronic disabilities 
becoming manifested in the first post-service year, and not 
based on radiation exposure presumptions.  Furthermore, the 
veteran would still have to show a radiation related disease, 
which he has not.  So these contentions are irrelevant.

The preponderance of the evidence is against these claims.  
Hence, they must be denied.


ORDER

Service connection for a disorder claimed as chronic 
radiation sickness; digestive system problems of the liver or 
gallbladder, nausea, diarrhea and loose bowels; loss of teeth 
and/or dental bone; cataracts; chronic fatigue syndrome; 
cardiovascular disease; and a central nervous system 
disorder, claimed as due to exposure to ionizing radiation in 
service is denied.

REMAND

Initially, the Board notes that subsequent to the March 2002 
Board decision, the veteran appointed an attorney to 
represent him in all VA matters; however, by correspondence 
in June 2003 he revoked that attorney's authority to 
represent him.  In August 2003, the Board notified the 
veteran that he would be considered as representing himself 
in the present appeal.  Thereafter, in a packet of evidence 
and argument received in October 2003, the veteran 
resubmitted a letter stating that he would like the American 
Legion to be his representative.  The American Legion 
submitted a written brief on the veteran's behalf.  However, 
the Board notes that a VA Form 21-22 in favor of the American 
Legion is not of record.  Moreover, the veteran chose to 
represent himself in the appeal before the Court in 2007.  
While this case is in remand status, the originating agency 
should clarify the veteran's desires concerning 
representation.

With regard to the issue of entitlement to service connection 
for a skin disorder (diagnosed as seborrheic keratosis, 
benign intradermal nevi, lentigo and acrochordons) claimed to 
be due to exposure to ionizing radiation, the Board notes 
that the record contains conflicting medical opinions as to 
the etiology of the veteran's current skin disorders.  The 
examiner who conducted an April 1994 VA general medical 
examination opined that the veteran had recurrent polypoid 
skin lesions and chronic nevi secondary to exposure to 
radiation based on the veteran's report of unusually heavy 
exposure to radiation in 1955.  On a special VA skin 
examination in October 1995, the examiner opined that the 
veteran's skin disorders were not caused by radiation 
exposure.  In order to grant the veteran the fullest benefit 
of the doubt, the Board finds that an additional VA medical 
examination and opinion is required to reconcile the 
conflicting medical evidence of record.  

With regard to the issues of entitlement to service 
connection for nicotine dependence and for coronary artery 
disease, headaches, and ethmoid sinusitis, (claimed as due to 
nicotine dependence acquired in service), the Board notes 
that since the issuance of the last supplemental statement of 
the case (SSOC) in August 2004, additional pertinent evidence 
has been associated with the veteran's claims folders.  
Unfortunately, the RO has not issued an SSOC considering this 
additional evidence.  Because the additional evidence is 
pertinent to the issues remaining on appeal, it must be 
reviewed by the RO, and an SSOC furnished if the appeal 
remain denied.  38 C.F.R. §§ 19.31(b)(1), 19.37(a).

Moreover, in the August 2005 Remand, the RO was directed, in 
part, to schedule the veteran for a psychiatric examination 
in order to obtain a VA medial opinion as to whether he has a 
nicotine dependence that was acquired during active service.  
The examiner was to reconcile any opinion given with the 
medical evidence of record, including a July 2002 VA 
examiner's opinion against the veteran's claim and an October 
2003 private medical opinion in favor of the veteran's claim.  
This development was not fully accomplished.  Specifically, 
in January 2006 the veteran was afforded a psychological 
evaluation by a psychologist, rather than a psychiatric 
examination by a psychiatrist.  Moreover, the psychologist 
stated that she agreed with the July 2002 VA examiner's 
conclusion, but did not specifically address the October 2003 
private medical opinion.  Therefore, another VA opinion must 
be obtained.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  The Board regrets any further delay in 
this case.  However, in view of the RO's failure to follow 
the directives in the August 2005 Remand, the Board concludes 
that additional development of the record is required prior 
to appellate disposition.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
veteran, in writing, clarification of his 
intentions regarding his representation 
in this appeal (to include a completed VA 
Form 21-22, if appropriate).

2.  The RO should schedule the veteran 
for an examination with a physician with 
the appropriate expertise to determine 
the nature and etiology of any current 
skin disorder.  The veteran's claims 
files and a copy of this Remand must be 
reviewed by the examiner in conjunction 
with the examination.

After reviewing the record and examining 
the veteran, the examiner should provide 
an opinion as to whether any skin 
disorder is at least as likely as not (a 
50% or higher degree of probability) 
etiologically related to the veteran's 
active duty service, to include any 
alleged radiation exposure therein.  The 
examiner should reconcile the opinion 
given with those offered previously, by 
VA examiners in April 1994 and October 
1995.  The examiner must explain the 
rationale for the opinion given.  The 
explanation should include a discussion 
of the probable etiology of the skin 
disorder(s) the veteran has diagnosed, to 
include whether or not radiation exposure 
has been implicated as a likely cause. 

3.  The veteran should be scheduled for a 
VA psychiatric examination by a 
psychiatrist to determine whether he has 
a nicotine dependence that was acquired 
during active service.  The veteran's 
claims files and a copy of this Remand 
must be reviewed by the examiner in 
conjunction with the examination.

Upon examination of the veteran and 
review of the claims file the examiner 
must provide an opinion as to whether any 
nicotine dependence was at least as 
likely as not (a 50% or higher degree of 
probability) acquired during the 
veteran's active duty service.  The 
examiner should specifically address the 
July 2002 VA examiner's opinion and the 
October 2003 private medical opinion of 
record, and reconcile any opinion given 
with those opinions already of record.

4.  The RO should then readjudicate these 
claims.  If any remain denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative (if any) 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)




 Department of Veterans Affairs


